PER CURIAM.
Jaumon Ramar Lewis appeals his conviction for aggravated assault and resisting an officer without violence. With regard to the challenged juror, when the pertinent voir dire is read in context, we do not think that the juror impermissibly placed a burden on the defendant to introduce evidence. See Gore v. State, 706 So.2d 1328, 1332 (Fla.1997).
On cross-examination of the arresting officer, the arresting officer should have been allowed to testify about whether the crime scene technicians performed a gunshot residue test on defendant-appellant Lewis. See Jones v. State, 399 So.2d 67, 68 (Fla. 5th DCA 1981). In view of the other evidence in the case, however, we conclude that the error was harmless be*261yond a reasonable doubt. State v. DiGuilio, 491 So.2d 1129, 1138 (Fla.1986).
Affirmed.